Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7-22-22 have been fully considered but they are not persuasive.
Applicant requests the double patenting issue be held in abeyance. This argument is not persuasive. The double patenting rejection is proper and has been maintained. The amendment 7-22-22 does not change the merits of the rejection.
Applicant asserts that Jazra does not teach the new claim language. This argument is not persuasive. Jazra clearly teaches operating the reception in a non-imagine mode and doing so based on the time information in a case thereof. Jazra has an imaging mode and a non-imaging mode. The system is operable to receive/set the time in at least one mode that isn’t the imaging mode. The system is operable to set the time based on the time information in the non-imaging mode. Thus the claim language at issue is well addressed by the prior art of record. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 8, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11 of U.S. Patent No. 9547283. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover essentially the same subject matter.
Regarding claim 2 see claim 1 of US 9547283.
Regarding claim 8 see claim 6 of US 9547283.
Regarding claim 12 see claim 11 of US 9547283.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jazra (US 2009/0219205).
With regard to claim 2 Jazra discloses an imaging device, comprising: 
circuitry that performs timekeeping of time (240, 242), 
performs wireless communication with an application in a smart phone (210, 232, 234), 
receives time information from the application in the smart phone via the wireless communication (206, 234; paragraph 36), and sets a time of the imaging device based on the time information in a case that the imaging device is in at least one other state other than recording a still image or a moving image (paragraph 36 the system ascertains availability of information and performs time correction based on said status; the operation is operable when not taking an image).

With regard to claim 3 Jazra discloses the imaging device according to claim 2, further comprising a power supply to power the imaging device (226)

With regard to claim 4 Jazra discloses the imaging device according to claim 3, wherein the power supply includes a battery (226 paragraph 72)

With regard to claim 5 Jazra discloses the imaging device according to claim 2, wherein the circuitry updates the time kept in the imaging device during a first connection between the imaging device and the smart phone (figure 3).

With regard to claim 6 Jazra discloses the imaging device according to claim 5, wherein the circuitry does not update the time kept in the imaging device during subsequent connections between the imaging device and the smart phone(figure 3 only the last received time is used to used to update. In figure 3 only the GPS data is used to update.)

With regard to claim 7 Jazra discloses the imaging device according to claim 2, wherein the time information indicates at least a date and a time (306 figure 3)

With regard to claim 8 Jazra discloses a method for an imaging device, comprising: performing, with circuitry (figure 2), timekeeping of time (242, 240 figure 2); performing, with the circuitry, wireless communication with an application in a smart phone (210, 232, 234); receiving, with the circuitry, time information from the application in the smart phone via the wireless communication (206, 234); (paragraph 36); and setting, with the circuitry, a time of the imaging device based on the time information in a case that the imaging device is in at least one other state other than recording a still image or a moving image (paragraph 36 the system ascertains availability of information and performs time correction based on said status; the operation is operable when not taking an image).

With regard to claim 9 Jazra discloses the method according to claim 8, wherein the time kept in the imaging device is updated during a first connection between the imaging device and the smart phone (figure 3)

With regard to claim 10 Jazra discloses the method according to claim 9, wherein the time kept in the imaging device is not updated during subsequent connections between the imaging device and the smart phone (figure 3 only the last received time is used to used to update. In figure 3 only the GPS data is used to update.)

With regard to claim 11 Jazra discloses the method according to claim 8, wherein the time information indicates at least a date and a time (302 figure 3).

With regard to claim 12 Jazra discloses a non-transitory computer-readable medium encoded with computer- readable instructions that (214, 228, 202, 204), when executed by circuitry of an imaging device, cause the circuitry to perform a method comprising: performing timekeeping of time (242, 240); performing wireless communication with an application in a smart phone (210, 232, 234); receiving time information from the application in the smart phone via the wireless communication (232, 234 figure 3); (paragraph 36); and setting a time of the imaging device based on the time information in a case that the imaging device is in at least one other state other than recording a still image or a moving image (paragraph 36 the system ascertains availability of information and performs time correction based on said status; the operation is operable when not taking an image).

With regard to claim 13 Jazra discloses the non-transitory computer-readable medium according to claim 12, wherein the time kept in the imaging device is updated during a first connection between the imaging device and the smart phone (figure 3).

With regard to claim 14 Jazra discloses the non-transitory computer-readable medium according to claim 13, wherein the time kept in the imaging device is not updated during subsequent connections between the imaging device and the smart phone (figure 3 only the last received time is used to used to update. In figure 3 only the GPS data is used to update.)

With regard to claim 15 Jazra discloses the non-transitory computer-readable medium according to claim 12, wherein the time information indicates at least a date and a time (302 figure 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-12-22
/SEAN KAYES/Primary Examiner, Art Unit 2844